DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 31 May 2022.
Claims 10 and 21 are cancelled.
Claims 1-6, 8-9, 11-17, 19-20 and 22 are amended.
Claims 11 and 22 are cancelled in an Examiner’s Amendment.
Claims 1, 7-8, 12, and 18-19 are amended in an Examiner’s Amendment.
Claims 1-9 and 12-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Taylor (Reg 76,643) on 09 June 2022.
The application has been amended as follows: 

1.	(currently amended) A method for execution by a marketplace server of a marketplace computing network, the method comprises:  

determining to convert a plurality of exchange items into a plurality of dynamic exchange items;

for a first exchange item of the plurality of exchange items:
generating a dynamic identifier (ID) for the first exchange item by performing at least one function on at least a portion of a static ID associated with the exchange item, wherein dynamic bits are generated based on security parameters associated with the first exchange item, wherein the at least one function includes a dynamic securing function for combining at least a portion of static bits of the static ID with at least a portion of the dynamic bits to produce the dynamic ID, wherein when the dynamic ID is generated, the static ID remains active but is invalid for utilizing the exchange item in the marketplace computing network; 

generating a secure data block of a secure chain of custody associated with the first exchange item, wherein the secure data block includes the dynamic ID and secure block information that includes an indication the static ID is invalid for use in the marketplace computing network; and

sending the dynamic ID and a notification to an owner computing device associated with the first exchange item, wherein the notification indicates the static ID is invalid for use in the marketplace computing network;

updating, in a marketplace database of the marketplace computing network, a first record associated with the first exchange item and the static ID to include the dynamic ID and the indication the static ID is invalid for use in the marketplace computing network; and

generating a second secure data block of the secure chain of custody associated with the first exchange item to include information regarding the sending the dynamic ID and the notification to the owner computing device;

receiving a use request regarding utilizing the first exchange item in the marketplace computing network;

determining whether the use request includes the dynamic ID; and

when the use request includes the dynamic ID, facilitating executing of the use request regarding the first exchange item.

2.	(previously presented) The method of claim 1 further comprises:

when the use request includes the static ID:
denying the use request regarding the first exchange item. 

3.	(previously presented) The method of claim 1 further comprises: 

generating a second dynamic ID for the first exchange item by performing at least one function on at least a portion of the static ID associated with the first exchange item, wherein the second dynamic ID is assigned for a second type of use of the first exchange item and the dynamic ID is assigned for a first type of use of the first exchange item.

4.	(previously presented) The method of claim 1 further comprises:

the static ID including an exchange item serial number and an exchange item issuer ID, wherein the exchange item serial number is issued at creation of the first exchange item; and

the dynamic ID including a marketplace computing network generated ID for use within the marketplace computing network. 

5.	(previously presented) The method of claim 1, wherein the determining to convert is based on one or more of: 

receiving a conversion request from the owner computing device; 

identifying a standard procedure from at least one of: a particular processor server, a particular brand server, and a particular distributor server; 

identifying a standard procedure for the owner computing device;

interpreting an exchange item rule associated with the first exchange item; and

determining a security issue associated with the marketplace computing network. 

6.	(previously presented) The method of claim 1, wherein the secure data block includes a header section and a transaction section, wherein the transaction section includes information indicating that the dynamic ID is associated with the first exchange item and that the static ID has been suspended for use of the first exchange item within the marketplace computing network.  

7.	(currently amended) The method of claim 1, wherein the at least one function further comprises one or more of: 

a deterministic function;
 
an encrypting function; 

an encoding function; and 
 
at least one of a mathematical function and a logical function.  

8.	(currently amended) The method of claim 1, wherein the sending the dynamic ID to the owner computing device further comprises one or more of:

downloading the dynamic ID to a digital wallet of the owner computing device; and

sharing the security parameters with the owner computing device, wherein the security parameters allow the owner computing device to access sections of the secure chain of custody of the first exchange item, and wherein the sections are regarding the generating the dynamic ID and the sending the dynamic ID and the notification to the owner computing device.  

9.	(previously presented) The method of claim 1, wherein the facilitating the execution of the use request comprises: 

when the use request is a purchase transaction: 
facilitating completion of the purchase transaction; 
facilitating payment distribution from the owner computing device to a merchant of the marketplace computing network; and 
updating the first record to reflect the completed purchase transaction and the payment distribution; and 

when the use request is a sale of the first exchange item:
facilitating completion of the sale of the first exchange item; 
facilitating payment distribution from a purchaser of the first exchange item to the owner computing device; and 
updating the first record to reflect the completed sale and the payment distribution. 

10-11.	(Cancelled) 

12.	(currently amended) A marketplace server of a marketplace computing network, wherein the marketplace server comprises: 

an interface;

memory; and

a processing module operably coupled to the memory and the interface, wherein the processing module is configured to:

determine to convert a plurality of exchange items into a plurality of dynamic exchange items;

for a first exchange item of the plurality of exchange items:
generate a dynamic identifier (ID) for the first exchange item by performing at least one function on at least a portion of a static ID associated with the exchange item, wherein dynamic bits are generated based on security parameters associated with the first exchange item, wherein the at least one function includes a dynamic securing function for combining at least a portion of static bits of the static ID with at least a portion of the dynamic bits to produce the dynamic ID, wherein when the dynamic ID is generated, the static ID remains active but is invalid for utilizing the exchange item in the marketplace computing network; 

generate a secure data block of a secure chain of custody associated with the first exchange item, wherein the secure data block includes the dynamic ID and secure block information that includes an indication the static ID is invalid for use in the marketplace computing network; and

send, via the interface, the dynamic ID and a notification to an owner computing device associated with the first exchange item, wherein the notification indicates the static ID is invalid for use in the marketplace computing network;

update, in a marketplace database of the marketplace computing network, a first record associated with the first exchange item and the static ID to include the dynamic ID and the indication the static ID is invalid for use in the marketplace computing network; and

generate a second secure data block of the secure chain of custody associated with the first exchange item to include information regarding the sending the dynamic ID and the notification to the owner computing device;

receive, via the interface, a use request regarding utilizing the first exchange item in the marketplace computing network;

determine whether the use request includes the dynamic ID; and

when the use request includes the dynamic ID, facilitate executing of the use request regarding the first exchange item.

13.	(previously presented) The marketplace server of claim 12, wherein the processing module is further configured to:

when the use request includes the static ID:
deny the use request regarding the first exchange item.  

14.	(previously presented) The marketplace server of claim 12, wherein the processing module is further configured to:

generate a second dynamic ID for the first exchange item by performing at least one function on at least a portion of the static ID associated with the first exchange item, wherein the second dynamic ID is assigned for a second type of use of the first exchange item and the dynamic ID is assigned for a first type of use of the first exchange item. 

15.	(previously presented) The marketplace server of claim 12 further comprises:

the static ID including an exchange item serial number and an exchange item issuer ID, wherein the exchange item serial number is issued at creation of the first exchange item; and

the dynamic ID including a marketplace computing network generated ID for use within the marketplace computing network. 

16.	(previously presented) The marketplace server of claim 12, wherein the processing module is configured to determine to perform the converting based on one or more of: 

receiving, via the interface, a conversion request from the owner computing device; 

identifying a standard procedure from at least one of: a particular processor server, a particular brand server, and a particular distributor server; 

identifying a standard procedure for the owner computing device;

interpreting an exchange item rule associated with first exchange item; and 

determining a security issue associated with the marketplace computing network. 

17.	(previously presented) The marketplace server of claim 12, wherein the secure data block includes a header section and a transaction section, and wherein the transaction section includes information indicating that the dynamic ID is associated with the first exchange item and that the static ID has been suspended for use of the first exchange item within the marketplace computing network.  

18.	(currently amended) The marketplace server of claim 12, wherein the at least one function further includes one or more of: 

a deterministic function;
 
an encrypting function; 

an encoding function; and 
 
at least one of a mathematical function and a logical function.  

19.	(currently amended) The marketplace server of claim 12, wherein the processing module is further configured to 

downloading the dynamic ID to a digital wallet of the owner computing device; and

sharing the security parameters with the owner computing device, wherein the security parameters allow the owner computing device to access sections of the secure chain of custody of the first exchange item, and wherein the sections are regarding the generating the dynamic ID and the sending the dynamic ID and the notification to the owner computing device.  

20.	(previously presented) The marketplace server of claim 12, wherein the processing module is configured to facilitate the execution of the use request by: 

when the use request is a purchase transaction: 
facilitating completion of the purchase transaction; 
facilitating payment distribution from the owner computing device to a merchant of the marketplace computing network; and 
updating the first record to reflect the completed purchase transaction and the payment distribution; and 

when the use request is a sale of the first exchange item:
facilitating completion of the sale of the first exchange item; 
facilitating payment distribution from a purchaser of the first exchange item to the owner computing device; and 
updating the first record to reflect the completed sale and the payment distribution. 

21-22.	(Cancelled) 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims have been amended to address the 112 rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding rejection(s).
The claims are eligible because the recited abstract idea is integrated into a practical application through the additional element(s) of encryption technology which are relevant to the creation of the dynamic ID present in the invention.
A prior art search was performed but the Examiner found that the Claims would not have been obvious over the cited prior art. What follows is a discussion of the closest prior art.
Breck et al. (US 7,627,531 B2) as the closet prior art of reference discloses assigning a temporary secondary transaction number to a card and declining a card if the physical number is used.
Lingham et al. (US 2016/0267474 Al) discloses use of blockchain with gift cards.
Toomer (US 2009/0210308 Al) describes a method of creating secure dynamic identifiers that can be based off of a transaction card’s serial number.
Wyatt (US 2021/0027276 Al) describes dynamic numbers used for cards.
Hutchinson (WO-2018140700-A1) as the closest foreign reference examiner could find discloses assigning dynamic IDs to identification numbers.
Labrou et al. (“Wireless Wallet”) as the closest NPL examiner could find discloses security measures taken for implementing mobile wallets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691